DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species Election 1:
Species I: Claims 3 and 7-9, drawn to a health parameter being a blood glucose level, classified in A61M2230/201. 
Species II: Claim 4, drawn to a health parameter being a blood pressure, classified in A61B5/021.
Species III: Claim 5, drawn to a health parameter being a heart rate, classified in A61B5/024. 
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of observing different health parameters classified in different areas. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification (each health parameter is classified in different areas)
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Mark Wilson on 01/19/2022 a provisional election was made without traverse to prosecute the invention of Species I, drawn to claims 3 and 7-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4 and 5 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Status of Claims
Claim(s) 1-3 and 6-9 is/are hereby under examination. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/22/2020, 06/23/2020, 08/24/2020, 12/04/2020, and 10/12/2021 are being considered by the examiner.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:
Regarding Claim 1, line 3 currently reads “transmitting radio waves below the skin surface of a person”, however, it appears it should read --transmitting radio waves below a skin surface of the person-- (emphasis added).
Regarding Claim 1, line 10 currently reads “determining a value that is indicative of a health parameter”, however, it appears it should read --determining a value that is indicative of the health parameter-- (emphasis added). 
Regarding Claim 7, line 1 currently reads “monitoring the blood glucose level”, however, it appears it should read --monitoring a blood glucose level-- (emphasis added).
Regarding Claim 7, line 3 currently reads “transmitting radio waves below the skin surface of a person”, however, it appears it should read --transmitting radio waves below a skin surface of the person-- (emphasis added).
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 112(f). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7-8 is/are rejectedanticipated by Leath et al. (Pub. No. US 2019/0008422), hereinafter referred to as Leath.
The claims are generally directed towards a method for monitoring a health parameter in a person, the method comprising:  5transmitting radio waves below the skin surface of a person and across a range of stepped frequencies; receiving radio waves on a two-dimensional array of receive antennas, the received radio waves including a reflected portion of the transmitted radio waves across the range of stepped frequencies;  10generating data that corresponds to the received radio waves, wherein the data includes amplitude and phase data; determining a value that is indicative of a health parameter in the person in response to the amplitude and phase data.
Regarding Claim 1, Leath discloses a method for monitoring a health parameter in a person (para. [0072], “method for detecting the presence of and/or measuring the concentration of, a substance within an object, … utilizing the non-invasive sensing system…”), the method comprising:  5
transmitting radio waves below a skin surface of the person (para. [0172], “first transmitting antenna … for transmitting electromagnetic radiation signals into (and through) the skin surface of the human being”) and across a range of stepped frequencies (para. [0192], “first antenna transmits electromagnetic radiation signals in the form of continuous waves, with frequencies of between 4 Mhz to 4 Ghz …” and para. [0199], “rapidly generate through a series of chirps at different frequencies”); 
receiving radio waves on a two-dimensional array of receive antennas (Fig. 2, elements 5, Fig. 8, and para. [0093], “there may be two transmitting antennae and three receiving antennae; or four transmitting antenna and four receiving antennae…”), the received radio waves including a reflected portion of the transmitted radio waves across the range of stepped 
10generating data that corresponds to the received radio waves, wherein the data includes amplitude and phase data (para. [0215], “received signal 6 is analyzed in the SPU by initially digitizing the received signal and then breaking the digitized signal down into spectra or spectral file”, para. [0216], “break the signal down into spectra, or spectral file, including power loss and phase and time of flight”, the power loss and phase being the amplitude and phase data of the signal); 
determining a value that is indicative of a health parameter in the person in response to the amplitude and phase data (para. [0078], “software programs and/or algorithms for transforming the spectra or spectral file … into a measurement of the concentration …”, para. [0217-0218], “analyzed spectrally using chemometric methods, such as and foe example, N-PLS, PCA, Neural network analysis .. to resolve the component of interest .. allow the person’s blood glucose levels to be determined …”, para. [0200], “characterized using several techniques … S parameters, transmission line parameters”, and para. [0204], “phase and attenuation at different frequencies …”).
Regarding Claim 2, Leath discloses the method of claim 1, wherein the phase data corresponds to a phase shift in the received radio waves (para. [0197], “reflected signals also undergo a phase change and a change in attenuation due to having interact with the glucose 
Regarding Claim 3, Leath discloses the method of claim 1, wherein the health parameter is blood glucose level (para. [0197], “produce the spectral file, which is ultimately turned into a blood glucose reading…”).
Regarding Claim 7, Leath discloses a method for monitoring a blood glucose level in a person (para. [0072], “method for detecting the presence of and/or measuring the concentration of, a substance within an object, … utilizing the non-invasive sensing system…” and para. [0197], “produce the spectral file, which is ultimately turned into a blood glucose reading…”), the method comprising:  58Attorney Docket No.: MOVA-1001US6 
transmitting radio waves below a skin surface of the person (para. [0172], “first transmitting antenna … for transmitting electromagnetic radiation signals into (and through) the skin surface of the human being”) and across a range of stepped frequencies  (para. [0192], “first antenna transmits electromagnetic radiation signals in the form of continuous waves, with frequencies of between 4 Mhz to 4 Ghz …” and para. [0199], “rapidly generate through a series of chirps at different frequencies”); 
receiving radio waves on a two-dimensional array of receive antennas (Fig. 2, elements 5, Fig. 8, and para. [0093], “there may be two transmitting antennae and three receiving antennae; or four transmitting antenna and four receiving antennae…”), the received radio waves including a reflected portion of the transmitted radio waves 5across the range of stepped frequencies (para. [0173], “the system also includes a second receiving antenna … for receiving the electromagnetic radiation signals that are reflected back to, or towards, the same region or 
generating data that corresponds to the received radio waves, wherein the data includes amplitude and phase data (para. [0215], “received signal 6 is analyzed in the SPU by initially digitizing the received signal and then breaking the digitized signal down into spectra or spectral file”, para. [0216], “break the signal down into spectra, or spectral file, including power loss and phase and time of flight”, the power loss and phase being the amplitude and phase data of the signal); 
determining a value that is indicative of the blood glucose level in the person in response to the amplitude and phase data (para. [0078], “software programs and/or algorithms for transforming the spectra or spectral file … into a measurement of the concentration …”, para. [0217-0218], “analyzed spectrally using chemometric methods, such as and foe example, N-PLS, PCA, Neural network analysis .. to resolve the component of interest .. allow the person’s blood glucose levels to be determined …”, para. [0200], “characterized using several techniques … S parameters, transmission line parameters”, para. [0204], “phase and attenuation at different frequencies …”, and para. [0197], “produce the spectral file, which is ultimately turned into a blood glucose reading…”).
Regarding Claim 8, Leath discloses the method of claim 7, wherein the phase data corresponds to a phase shift in the received radio waves (para. [0197], “reflected signals also undergo a phase change and a change in attenuation due to having interact with the glucose molecules … dielectric effects that are measured by the VNA in order to produce the spectral file…”, and para. [0202-204]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leath et al. (Pub. No. US 2019/0008422), hereinafter referred to as Leath, as applied to claims 1 and 7 above, and further in view of Yang Shang (Pub. No. US 2016/0095540), hereinafter referred to as Shang.
Regarding Claim 6, Leath discloses the method of claim 1.
However, Leath does not explicitly disclose wherein radio waves are transmitted from transmit antennas that have at least two different polarization orientations and wherein radio waves are received on antennas in the two-dimensional array of receive antennas that have polarization orientations that correspond to the transmit antennas.

Regarding Claim 9, Leath discloses the method of claim 7.
However, Leath does not explicitly disclose wherein radio waves are transmitted from transmit 15antennas that have at least two different polarization orientations and wherein radio waves are received on antennas in the two-dimensional array of receive antennas that have polarization orientations that correspond to the transmit antennas.
Shang teaches a method of using electromagnetic radiation signals to non-invasively test a glucose level of a subject (Abstract, Fig. 8, and para. [0010]). Shang further teaches of transmitting electromagnetic waves in two polarizations orientations and the receiver determining the electrical fields in the two polarization orientations of the reflected beam (Fig. . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-14, and 23 of copending Application No. 16/682,912 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 

Instant Application: 16/682,899
Copending Application: 16/682,912 (the claims below reflect the most recent claim set filed on 11/13/2019
Claim 1: A method for monitoring a health parameter in a person, the method comprising:  5transmitting radio waves below the skin surface of a person and across a range of stepped frequencies; 

Claim 1: A method for monitoring a health parameter in a person, the method comprising:  5transmitting radio waves below the skin surface of a person and across a range of stepped frequencies; 
Claim 1 cont’d: receiving radio waves on a two-dimensional array of receive antennas, the received radio waves including a reflected portion of the transmitted radio waves across the range of stepped frequencies;
Claim 1 cont’d: receiving radio waves on a two-dimensional array of receive antennas, the received radio waves including a reflected portion of the transmitted radio waves across the range of stepped frequencies;  
Claim 1 cont’d: generating data that corresponds to the received radio waves, wherein the data includes amplitude and phase data;
Claim 1 cont’d: 10generating data that corresponds to the received radio waves, wherein the data includes amplitude and phase data;
Claim 2: The method of claim 1, wherein the phase data corresponds to a phase shift in the received radio waves
Claim 1 cont’d: deriving data from at least one of the amplitude and phase data;
Claim 1 cont’d:  10determining a value that is indicative of a health parameter in the person in response to the amplitude and phase data.

Claim 1 cont’d: and determining a value that is indicative of a health parameter in the person in response to the derived data.
Claim 3: The method of claim 1, wherein the health parameter is blood glucose level.
Claim 10: The method of claim 1, wherein the health parameter is blood glucose level.
Claim 4: The method of claim 1, wherein the health parameter is blood pressure.
Claim 11: The method of claim 39, wherein the health parameter is blood pressure.
Claim 5: The method of claim 1, wherein the health parameter is heart rate.
Claim 12: The method of claim 1, wherein the health parameter is heart rate.
Claim 6: The method of claim 1, wherein radio waves are transmitted from transmit antennas that have at least two different polarization orientations and wherein radio waves are received on antennas in the two-dimensional array of receive antennas that have polarization orientations that correspond to the transmit antennas.
Claim 13: The method of claim 1, wherein radio waves are transmitted from transmit antennas that have at least two different polarization orientations and wherein radio waves are received on antennas in the two-dimensional array of receive 20antennas that have polarization orientations that correspond to the transmit antennas.
Claim 7: A method for monitoring the blood glucose level in a person, the method 


Claim 14 cont’d: receiving radio waves on a two-dimensional array of receive antennas, the received radio waves including a reflected portion of the transmitted radio waves across the range of stepped frequencies;  
Claim 7 cont’d: generating data that corresponds to the received radio waves, wherein the data includes amplitude and phase data;
Claim 14 cont’d: generating data that correspond to received radio waves, wherein the data includes amplitude and phase data;
Claim 8: The method of claim 7, wherein the phase data corresponds to a phase shift in the received radio waves
Claim 14 cont’d: deriving a parameter from at least one of the amplitude and phase data;
Claim 7 cont’d: determining a value that is indicative of the blood glucose level in the person in response to the amplitude and phase data.
Claim 14 cont’d: and 58Attorney Docket No.: MOVA-1001US8 outputting a value that that is indicative of the blood glucose level in response to the derived parameter.
Claim 9: The method of claim 7, wherein radio waves are transmitted from transmit 15antennas that have at least two different polarization orientations and wherein radio waves are received on antennas in the two-dimensional array of receive antennas that have polarization orientations that correspond to the transmit antennas.
Claim 23: The method of claim 14, wherein radio waves are transmitted from transmit antennas that have at least two different polarization orientations and wherein radio waves are received on antennas in the two-dimensional array of 59Attorney Docket No.: MOVA-100 1 JS8 receive antennas that have polarization orientations that correspond to the transmit antennas.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791         

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791